Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 19, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152448(149)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 152448
  v                                                                 COA: 317892
                                                                    St. Clair CC: 10-002936-FC
  TIA MARIE-MITCHELL SKINNER,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of the Michigan Attorney General to file
  a late amicus curiae brief is GRANTED. The amicus brief submitted on July 14, 2017, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 19, 2017
                                                                               Clerk